128 F.3d 1305
Stanley I. JACOBSON;  Daniel P. Welsh;  Robert E. Mcmillin;Ernest O. Blandin;  Richard E. Hook, Plaintiffs-Appellants,v.HUGHES AIRCRAFT COMPANY;  Hughes Non-Bargaining RetirementPlan, Defendants-Appellees.
No. 93-55392.
United States Court of Appeals,Ninth Circuit.
Oct. 23, 1997.As Amended Jan. 23, 1998.

1
ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING


2
The majority opinion, filed January 23, 1997 [105 F.3d 1288], is amended as follows:


3
At Slip Opinion page 888 in footnote 3 [105 F.3d at 1295], in the third paragraph, the deletion should be only of the sentence "The question of when a termination occurs is a mixed question of law and fact."   The citation should be corrected as follows:  "See 26 C.F.R. § 1.401...."


4
At Slip Opinion page 900 [105 F.3d at 1300], delete the first full paragraph starting with "In determining whether ... " and ending with " ... to ERISA context)."


5
With the above amendment, a majority of the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


6
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on it.  Fed. R.App. 35(b).


7
The petition for rehearing is denied and the suggestion for rhearing en banc is rejected.